     Case 2:13-cr-00747-MCA Document 14 Filed 05/29/20 Page 1 of 2 PageID: 53
PROB 12A
(7/93)

                               United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
his
Name of Offender: Richard Greer                                                       Cr.: 13-00747-001
                                                                                      PACTS #: 328632

Name of Sentencing Judicial Officer:    THE HONORABLE WILLIAM H. WALLS
                                        SENIOR UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 10/08/2015

Original Offense:   18 U.S.C § 1349 and 1341 – Conspiracy to Defraud Involving Deprivation of Honest
                    Services of a Public Official and Mail Fraud

Original Sentence: 31 months imprisonment, 36 months supervised release

Special Conditions: Special Assessment $100.00, Restitution - $185,000, No New Debt/Credit

Type of Supervision: Supervised Release                       Date Supervision Commenced: 09/01/2017

                                NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

 1                   Failed to Satisfy Restitution


U.S. Probation Officer Action:
Throughout his term of supervised release, Greer was compliant with his restitution order. The offender’s
supervision is due to expire on August 31, 2020, with an outstanding restitution balance of $171,857.00.
The Financial Litigation Unit of the United States Attorney’s Office was notified of the expiration of
supervision and has a standing order for garnishment of the offender’s earnings and all future income tax
refunds via the Treasury Offset Program (TOP). This Office recommends the supervision term be allowed
to expire as scheduled since the restitution order remains imposed as a final judgment, pursuant to Title
18, U.S.C., Sections 3554 & 3613.

                                                                Respectfully submitted,
                                                                      Elisa Martinez/jm
                                                                By: Elisa Martinez/jm
                                                                     Supervising U.S. Probation Officer
                                                                Date: 05/07/2020
    Case 2:13-cr-00747-MCA Document 14 Filed 05/29/20 Page 2 of 2 PageID: 54
                                                                                        Prob 12A – page 2
                                                                                            Richard Greer


Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

    Allow Supervision to Expire as Scheduled on August 31, 2020, (as recommended by the Probation
x
    Office)
    Submit a Request for Modifying the Conditions or Term of Supervision
    Submit a Request for Warrant or Summons
    Other



                                                                 Signature of Judicial Officer



                                                      5/29/20
                                                                             Date
